Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed 3/6/2020 which is a national stage application of PCT/IB2018/056737 filed 9/4/2018, which claims foreign priority to IT102017000100116 filed 9/7/2017.

As filed, claims 1-20 are pending.

Election/Restrictions
Regarding the election of species requirement, the Applicant made their election, which is shown below, with traverse.  The traversal is on the ground(s) that all of the three Q species IX’ (azetidinones), IX’’ (cefem), IX’’’ (penam) are united by beta-lactam structures.  In addition, the election of species requirement is improper because it failed to apply the lack of unity standards set forth in PCT Rule 13, which are required for both restriction and election requirement.  Accordingly, the election of species requirement should be withdrawn.
	This is not found persuasive because the abovementioned azetidinones, cefem, and penam are patentably distinct from one another.  In addition, the compound of instant formula (I) is not a special technical feature that result in a contribution over the prior art 
Accordingly, the election of species requirement is still deemed proper and is therefore made FINAL.

Regarding the election of species requirement, Applicant elected the species of  
    PNG
    media_image1.png
    156
    285
    media_image1.png
    Greyscale
, which is compound RM37 found on pg. 19 of the instant specification.  The claims, which read on the elected species, are instant claims 1-4, 6, 8, 10-14, 16, 18, and 20, according to Applicant’s reply filed 12/9/2021.  However, the Examiner finds that the compound of formula (X), 
    PNG
    media_image2.png
    108
    196
    media_image2.png
    Greyscale
, depicted in claims 2 and 20 does not read on the abovementioned elected species.  Accordingly, only claims 1, 3, 4, 6, 8, 10-14, 16, and 18 will be examined herein.

Claims 2, 5, 7, 9, 15, 17, 19, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Examination will begin with the elected species. In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended. If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected. It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species . Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id. The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id. In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.

As per MPEP 803.02, the Examiner will attempt to determine whether the entire scope of the claims is patentable. Applicants' elected species, as shown above, does makes a contribution over the prior art.  Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended.  The search and examination should be continued until either (1) prior art is found that anticipates or renders obvious a species that falls within the scope of a proper Markush grouping that includes the elected species, or (2) it is determined that no prior art rejection of any species that falls within the scope of a proper Markush grouping that includes the elected species can be made.  The Examiner need not extend the search beyond a proper Markush grouping.

Because the Markush-type claim (i.e. claim 1) is considered as an improper Markush grouping (see rejection below), the entire scope of the Markush claim cannot be and was not searched.  The Examiner only searched the compounds of instant formula (XIV) depicted in claim 4.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/6/2020; 3/25/2020; and 4/27/2020 has been considered by the Examiner.

Drawings
The drawings in Figs. 1, 3-5, and 8 are objected to because the texts and/or numbering are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - Improper Markush Grouping
A “Markush” claim recites a list of alternatively useable species and may encompass a large number of alternative species.  Federal Register, Vol. 76, No. 27, February 9, 2011, 7162-7175, 7166.  A Markush claim may be rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species.  Id.
A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Id.  
Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  Id.
See also MPEP § 803.02 (Rev. 5, Aug. 2006):
Since the decisions in In re Weber, 580 F.2d 455, 198 USPQ 328 (CCPA 1978) and In re Haas, 580 F.2d 461, 198 USPQ 334 (CCPA 1978), it is improper for the Office to refuse to examine that which appli-cants regard as their invention, unless the subject mat-ter in a claim lacks unity of invention. In re Harnisch, 631 F.2d 716, 206 USPQ 300 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059 (Bd. Pat. App. & Int. 1984). Broadly, unity of invention exists where com-pounds included 


Claims 1, 3, 4, 6, 8, 10-14, 16, and 18 are rejected as containing an improper Markush grouping. 

Claims 1, 3, 4, 6, 8, 10-14, 16, and 18 are drawn to the Markush-type Formula (shown below).


    PNG
    media_image3.png
    150
    392
    media_image3.png
    Greyscale


The formula, as shown above, includes structural core variables Q1, P1, n, R, M1, T1, R1-R6, m, X, M, T, P, and Q.  These variables represent a variety of different organic functional groups.  
Claims 1, 3, 4, 6, 8, 10-14, 16, and 18 are drawn to an improper Markush group because the formula, as shown above, contains alternatively useable species that do not share a single structural similarity.  The only structural feature shared by all species of the formula, as shown above, is the bonds between all the variables, which is not an art-recognized physical or chemical class.
Without a meaningful and common structural core that is shared by the species in the formula above, there can be no “single structural similarity.” In other words, a single structural similarity is lacking due to the fact that variables Q1, P1, n, R, M1, T1, R1-R6, m, X, M, T, P, and Q, for example, prevents the core structure from being an art-recognized physical or chemical class. 
There is no substantial core structure that is shared by all species within the formula above.  In fact, the formula, as shown above, is drawn to multiple core structures, and claims a variety of species that are structurally distinct due to their unique core structures (e.g. see compounds depicted in claim 18).
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 8, 10-14, 16, and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 

a)	Regarding claim 1, the claim recites a structure of formula (I):

    PNG
    media_image4.png
    154
    390
    media_image4.png
    Greyscale

and the claim also recites the phrase, “the phenyl rings A e D condensed in the tetracyclic system A-D are optionally substituted, both or only the ring A o only the ring D, in any of the substitutable, by a chain of formula II o II’ ”, which is interpreted by the Examiner that formula (II) or (II’) can either bond or not bond to ring A and/or ring D of the tetracyclic system A-D.  However, the boxes in formula (I), as shown above, corresponded to the abovementioned formula (II) or (II’), and they appeared to be bonded to ring A and Ring D of the tetracyclic system A-D.  Accordingly, it is unclear to the Examiner what’s the Applicant’s intention regarding formula (II) or (II’), which rendered the metes and bounds of this claim unclear.  The claim is indefinite.

b)	Regarding claim 1, the claim recites the phrases, “(with T absent)” and “(with T present)”, and it is unclear to the Examiner whether the limitation(s) within the parenthesis are part of the claim invention.  Accordingly, the claim is rendered indefinite. 



    PNG
    media_image5.png
    190
    547
    media_image5.png
    Greyscale
(text)
and

    PNG
    media_image6.png
    452
    507
    media_image6.png
    Greyscale
(structures)
	It is unclear to the Examiner whether the definitions of formula (II) are only drawn to structures depicted in formula (III), (IV), (V), (VI), (VII) or (VIII) or drawn to a combination 

d)	Regarding claim 1, the claim, for instance, recites the phrase, “(e.g. 2-pyridine, 3-pyridine, 4-pyridine)” in the definitions of instant variable R1, wherein “e.g.” is synonymous as “for example”, which renders the claim indefinite because it is unclear whether the limitation(s) following the term are part of the claim invention.  See MPEP 2173.05(d).   
	In addition, the claim recites the abovementioned phrase in parenthesis and it is unclear to the Examiner whether the limitation(s) within the parenthesis are part of the claim invention.  With such ambiguity, the claim is rendered indefinite.  
	There are also multiple recitations of the abovementioned parenthesis and “e.g.” within the definitions of instant variable R1, which rendered the claim indefinite.
	
e)	Regarding claims 3 and 4, the claims, respectively, recites the phrases, “the compounds of formula (X) are characterized by”; and “the compounds of formula (XII) are characterized by”, wherein the transitional phrase, “characterized by” is synonymous with “comprising” and “comprising” is an open-ended language and therefore include additional subject matter that is not described in the instant specification and is not particularly pointed out or distinctly claimed. The identity of the additional atoms or groups is unknown and how to determine the identity of the additional atoms or groups is not pointed out or distinctly claimed.
th Ed. 1987) at page 148).  By contrast, a composition is defined as elements or compounds forming a material or produced from it by analysis.  Id.  In other words, a compound is a molecule with more than one element, and a composition is a mixture of two or more compounds or molecules.
As mentioned above, the transitional term "comprising" is synonymous with "including", "containing", and "characterized by".  "Comprising" is inclusive or open-ended and does not exclude additional, unrecited elements or method steps.  Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”).
Thus, a “compound" is singular and requires a definite chemical formula, and the open-ended term "comprises" does not exclude unrecited elements.  Furthermore, “comprising”, used in conjunction with “compound” fails to articular exactly what subject matter is excluded from the claim scope of compounds, thereby rendering the scope of claims 3 and 4 indefinite.  




g)	Regarding claims 3, 4, 6, 8, 10-14, 16, and 18, these claims are directly or indirectly dependent of claim 1, and they failed to correct the indefiniteness issue of claim 1, which rendered these claims indefinite.

Claim Rejections - 35 USC § 112 fourth paragraph
The following is a quotation of the fourth paragraph of 35 U.S.C. § 112:

Subject to the following paragraph [concerning multiple dependent claims], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers (emphasis added).

Claims 8, 13, 14, 16, and 18 are rejected under the fourth paragraph of 35 U.S.C. § 112 and under 37 CFR § 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form.

(a)	Regarding claim 8, the claim is dependent upon claim 4.  The subject matter in claim 4 is drawn to a compound of instant formula (XIII), (XIV), or (XV).  The subject matter in claim 8 is drawn to a limited embodiment of the abovementioned formulas.  
The scope of claim 8 is broader than scope of claim 4 because claim 8 includes species that are outside of instant formula (XIII), (XIV), or (XV) (e.g. the inclusion of -O-2C(=O)-Q).  Because the scope of claim 8 is broader than claim 4, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 8 is commensurate with the scope of claim 4.

(b)	Regarding claim 13, the claim is dependent upon claim 3.  The subject matter in claim 3 is drawn to a compound of instant formula (XI) or (XII).  The subject matter in claim 13 is drawn to a limited embodiment of the abovementioned formulas.  
The scope of claim 13 is broader than scope of claim 3 because claim 13 includes species that are outside of instant formula (XI) or (XII) (e.g. 
    PNG
    media_image7.png
    104
    136
    media_image7.png
    Greyscale
, etc.).  Because the scope of claim 13 is broader than claim 3, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 13 is commensurate with the scope of claim 3.

(c)	Regarding claim 14, the claim is dependent upon claim 4.  The subject matter in claim 4 is drawn to a compound of instant formula (XIII), (XIV), or (XV).  The subject matter in claim 14 is drawn to a limited embodiment of the abovementioned formulas.  

    PNG
    media_image8.png
    72
    200
    media_image8.png
    Greyscale
, etc.).  Because the scope of claim 14 is broader than claim 4, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 14 is commensurate with the scope of claim 4.

(d)	Regarding claim 16, the claim is dependent upon claim 6.  The subject matter in claim 6 is drawn to a compound of formulas depicted in claim 6.  The subject matter in claim 16 is drawn to a limited embodiment of the abovementioned formulas.  
The scope of claim 16 is broader than scope of claim 6 because claim 16 includes species that are outside of  the formulas depicted in claim 6 (e.g. 
    PNG
    media_image7.png
    104
    136
    media_image7.png
    Greyscale
, etc.).  Because the scope of claim 14 is broader than claim 4, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 16 is commensurate with the scope of claim 6.

subject matter in claim 8 is drawn to a compound of formulas depicted in claim 8.  The subject matter in claim 18 is drawn to a limited embodiment of the abovementioned formulas.  
The scope of claim 18 is broader than scope of claim 8 because claim 18 includes species that are outside of  the formulas depicted in claim 8 (e.g. 
    PNG
    media_image7.png
    104
    136
    media_image7.png
    Greyscale
, etc.).  Because the scope of claim 18 is broader than claim 8, the claims fail to further limit the subject matter thereof, and fail to comply with the formal requirements set forth in the fourth paragraph of 35 U.S.C § 112.
The Examiner suggests that the claims be amended in a manner such that the scope of claim 18 is commensurate with the scope of claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8, 10-14, 16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis and antimicrobial activity of new tβ-(benzo[a]dihydrocarbazolyloxyacetyl)-substituted cephalosporin”, hereinafter Rosello.  See IDS filed 3/6/2020.
Regarding claims 1, 3, 4, 6, 8, and 11, Rosello, for instance, teaches the following compounds 1a-1e as antibiotics against Gram-positive and Gram-negative clinical pathogens, which meets all the limitations of these claims.
In addition, regarding claims 1, 3, 4, 6, 8, 10, 12-14, 16, and 18, Rosello, for instance, teaches the following compounds 7a-7e, which meets all the limitation of these claims.
Lastly, instant compound RM47 is anticipated by compound 7d of Rosello.

    PNG
    media_image9.png
    395
    643
    media_image9.png
    Greyscale

(pg. 692, Scheme1, compounds 7a-7e and 1a-1e)

    PNG
    media_image10.png
    368
    1519
    media_image10.png
    Greyscale

(pg. 693, Table 1, compounds 1a-1e)

For 7a-7e:  in instant formula XIV: instant variable R1 is methoxy, nitro, Cl, or Br; instant variable R3 is H; instant variable m is 0; instant variable X is -CH2-; instant variable Z is CH2OCOCH3; and instant variable Q is OR2, wherein instant variable R2 is H.

For 1a-1e: in instant formula XIV: instant variable R1 is methoxy, nitro, Cl, or Br; instant variable R3 is H; instant variable m is 0; instant variable X is -CH2-; instant variable Z is CH2OCOCH3; and instant variable Q is OR2, wherein instant variable R2 is tert-butyl.

Claim Objections
Claims 1, 3, 4, 6, 8, 10, 12-14, 16, and 18 are objected to because of the following informalities:  
a)	Regarding claim 1, the claim recites the following:

    PNG
    media_image11.png
    492
    557
    media_image11.png
    Greyscale



b)	Regarding claim 1, the claim recites the phrase, “Compounds of general formula (I)”.
	Such expression can be clarified by reciting – A compound

c)	Regarding claim 1, the claim recites the phrase, “when m = 2 the groups R are 2 and they are 2 substituents, the same or different, selected from”.
	Such expression can be clarified by reciting -- when m = 2 the groups R are 

d)	Regarding claim 3, the claim recites the phrase, “wherein 
    PNG
    media_image12.png
    86
    65
    media_image12.png
    Greyscale
 is a substituents of formula”.
	Such expression can be clarified by reciting -- wherein 
    PNG
    media_image12.png
    86
    65
    media_image12.png
    Greyscale
 is a part of formula --.


	Such expression can be clarified by reciting -- The compound --.
Appropriate correction is required.

Conclusion
Claims 1, 3, 4, 6, 8, 10-14, 16, and 18 are rejected.
Claims 1, 3, 4, 6, 8, 10, 12-14, 16, and 18 are objected.
Claims 2, 5, 7, 9, 15, 17, 19, and 20 are withdrawn.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PO-CHIH CHEN/Primary Examiner, Art Unit 1626